Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Claim Status
Claims 5-10 and 20 are canceled. 
Claims 1-4 and 11-19 are currently pending.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 November 2021.
Claims 1-4 and 11-13 are under examination herein.
Claims 1-4 and 11-13 are rejected.

Response to Amendment
	The amendment of claim 1 filed 26 August 2022 has been entered. 
	The objections to the Specification are withdrawn in view of Applicant's amendments. 
	The previous rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn in view of Applicant's claim amendments.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/820,780 filed 19 March 2019. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 19 March 2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1; previously cited) in view of Bezerra (Bezerra, C. et al., Enzyme immobilization onto renewable polymeric matrixes: Past, present, and future trends, 2015, Journal of Applied Polymer Science, 42125: 1-15; newly cited). This rejection is newly recited and necessitated by claim amendment.

Regarding claims 1-2 and 12-13, Steffens teaches methods of transferring a halogen to a substrate in a regiospecific manner comprising contacting the substrate with a regiospecific halogenase in the presence of an oxidant, a halogen donor, an electron transferase (Steffens [5]), wherein the method according to the invention further comprises a FAD or FMN component, particularly FAD (Steffens [7]), the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]), the electron transferase is a flavin reductase [as recited in claim 1(ii)(b)] (Steffens [10]), and the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM [as recited in claim 1(ii)(a) and claim 13], tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). 
The protein components of the system comprising a regiospecific halogenase and electron transferase can be immobilized, as described further below and allowed to react with substrates to generate products. The halogenase and electron transferase can be used as individual enzymes that are coimmobilized [as recited in claim 1(ii)]. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase [as recited in claim 1(ii)(c) and claim 12] (Steffens [105]). The enzymes (which would include enzymes of the NADH or NADPH regenerating system if such a system is used) may be immobilized by any of several processes. Examples include: (1) placing the enzymes inside a container with a semipermeable membrane (dialysis membrane) that will allow passage of substrates and nucleotides but not enzymes; (2) covalently attaching the enzymes to an insoluble matrix (reads on solid support as recited in claim 1(i)); (3) binding the enzymes to a matrix (reads on solid support) via antibodies directed against the enzymes or antibodies directed against antigens fused to the enzymes, (4) binding the enzymes to a matrix (reads on solid support) via biotin and a biotin-binding domain such as avidin. (5) Polymerizing a matrix (such as a methacrylate polymer) (reads on solid support is resin as recited in claim 2) around the enzymes (Steffens [106]). 
Regarding claim 3, Steffens teaches methods of transferring a halogen to a substrate in a regiospecific manner comprising contacting the substrate with a regiospecific halogenase in the presence of an oxidant, a halogen donor, an electron transferase (Steffens [5]), wherein the method according to the invention further comprises a FAD or FMN component, particularly FAD (Steffens [7]), the electron transferase is an enzyme capable of catalyzing the electron transfer from NADH or NADPH or ferredoxin to FAD (FAD reduction) (Steffens [8]), the electron transferase is a flavin reductase (Steffens [10]), and the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM, tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). 
The protein components of the system comprising a regiospecific halogenase and electron transferase can be immobilized, as described further below and allowed to react with substrates to generate products. The halogenase and electron transferase can be used as individual enzymes that are coimmobilized. An additional enzyme and appropriate secondary reductant may be included in the system to regenerate NADH or NADPH: examples of such enzyme secondary reductant pairs include: alcohol dehydrogenase and ethanol, glucose-6-phosphate dehydrogenase (Steffens [105]). The enzymes (which would include enzymes of the NADH or NADPH regenerating system if such a system is used) may be immobilized by any of several processes. Examples include: (1) placing the enzymes inside a container with a semipermeable membrane (dialysis membrane) that will allow passage of substrates and nucleotides but not enzymes; (2) covalently attaching the enzymes to an insoluble matrix (reads on solid support as recited in claim 1(i)); (3) binding the enzymes to a matrix (reads on solid support) via antibodies directed against the enzymes or antibodies directed against antigens fused to the enzymes, (4) binding the enzymes to a matrix (reads on solid support) via biotin and a biotin-binding domain such as avidin. (5) Polymerizing a matrix (such as a methacrylate polymer) (reads on solid support is resin) around the enzymes (Steffens [106]). 
Steffens further teaches an embodiment of halogenation by PrnA (another halogenase), wherein PrnA is immunopurified by mixing extract (3 ml) with an affinity matrix. The affinity matrix is prepared by mixing for 30 minutes, at room temperature, 100 microliters of rabbit antigoat-IgG-agarose (purchased from Sigma) with 50 microliters of goat anti-PrnA sera. Then the agarose beads are washed three times with 1 ml of LS buffer. After mixing the 3 ml sample with the affinity matrix, unabsorbed material is removed from the beads by washing with LS buffer (Steffens [204]).
Steffens does not teach the enzymes immobilized on the solid support are reusable in claim 1. Steffens is silent to the PltM being immobilized on an agarose resin in claim 3.
However, the limitation in claim 3 is obvious over the teachings of Steffens. Steffens discloses a list of halogenases that may be used in the method of transferring a halogen to a substrate: the regiospecific halogenase is prnA, prnC, pyoluteorin halogenases pltA, pltD, and pltM, tetracycline halogenase ctS4, hydrolase a, or balhimycin halogenase  bha A (Steffens [13]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute PltM for PrnA in Steffens' halogenation system, because Steffen discloses both in a list of possible halogenases to be used in the system (Steffens [13]). The substitution of one known halogenase (PrnA) for another (PltM) would have yielded predictable results, because both PrnA and PltM are disclosed to as alternative options for performing the same function. 
Pertaining to claim 1, Bezerra teaches enzyme immobilization is one of the techniques that have been used to achieve enzyme reuse or retention and, therefore, the facilitation of large-scale and economic formulation of biotechnological industries (Bezerra Pg. 1, left column, [2], lines 1-4). Bezerra further discloses agarose as an example of a natural polymer usually used as a carrier matrix [support] for enzyme immobilization (Bezerra Pg. 3, right column, [2], lines 1-2 and 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens’ halogenation system by reusing the immobilized enzymes, because Bezerra teaches enzyme reuse and retention can be achieved by enzyme immobilization as well as facilitation of large-scale and economic formulation of biotechnological industries. There would have been a reasonable expectation of success, because Steffens and Bezerra both disclose enzyme immobilization on an agarose support. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1; previously cited) in view of Bezerra (Bezerra, C. et al., Enzyme immobilization onto renewable polymeric matrixes: Past, present, and future trends, 2015, Journal of Applied Polymer Science, 42125: 1-15; newly cited) as applied to claims 1-2 above, and further in view of GoldBio (Goldbio, Enzyme & Antibody Immobilization Protocol, 2019, https://www.goldbio.com/documents/1414/Enzyme%20and%20Antibody%20Immobilization%20Protocol%20utilizing%20Glyoxal%20Agarose%20Beads.pdf; previously cited). This rejection is newly recited and necessitated by claim amendment.

Regarding claim 4, Steffens and Bezerra disclose the limitations of claims 1 and 2.
Steffens and Bezerra do not teach the resin is packed into a spin column.
	GoldBio discloses agarose beads/resins that are stable and reusable in several formats, including spin columns (GoldBio Pg. 1, Introduction, lines 1, 6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens and Bezerra's halogenation system by placing the resin in a spin column, as taught by GoldBio, because the resin can be reused in a spin column (GoldBio Pg. 1, Introduction, lines 1, 6). One of ordinary skill would have had a reasonable expectation of success in modifying Steffens and Bezerra's halogenation system with GoldBio's spin column, because both systems use agarose resin and GoldBio discloses the benefit of using a spin column so the resin can be reused. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US20030135880A1; previously cited) in view of Bezerra (Bezerra, C. et al., Enzyme immobilization onto renewable polymeric matrixes: Past, present, and future trends, 2015, Journal of Applied Polymer Science, 42125: 1-15; newly cited) as applied to claim 1 above, and further in view of Ismail (Ismail, M. et al. Straightforward Regeneration of Reduced Flavin Adenine Dinucleotide Required for Enzymatic Tryptophan Halogenation, 2019, ACS Catalysis, 9(2): 1389–1395; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 11, Steffens and Bezerra disclose the limitations of claim 1.
Steffens and Bezerra do not teach the FAD reductase is SsuE. 
	Ismail teaches enzymatic cofactor regeneration systems for biocatalytic halogenation rely on the combination of a flavin reductase like PrnF from Pseudomonas fluorescens, RebF from Lechevalieria aerocolonigenes, or SsuE from Thermus thermophilus with either an alcohol dehydrogenase or a glucose dehydrogenase (Ismail Pg. 1389, Col. 1, ¶ 2-Col. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steffens and Bezerra's halogenation system by using SsuE as the flavin reductase, because Ismail discloses SsuE as a flavin reductase used in biocatalytic halogenation (Ismail Pg. 1389, Col. 1, ¶ 2-Col. 2). This modification would have had a reasonable expectation of success, because SsuE is a type of flavin reductase that has shown to be successful in the process of biocatalytic halogenation.  

Response to Arguments
	Applicant’s arguments filed 26 August 2022 with respect to the prior art rejections have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Steffens in view of Bezerra (Arguments Pg. 10-Pg. 15).

	Applicant traverses the use of Steffens by arguing Steffens is primarily focused on reactions wherein the halogenation occurs in vivo (Arguments, Pg. 10 – Pg. 11, Section 3) and Steffens does not reasonably suggest use of the flavin reductase outside of an in vivo system (Arguments Pg. P. 11, [2]- Pg. 12, [1]). 
	While Steffens does disclose teachings regarding in vivo halogenation, Steffens clearly teaches embodiments of a halogenation system in vitro (Steffens [204]). In response to Applicant’s argument concerning the use of flavin reductase outside of an in vivo system, Steffens discloses multiple halogenases at [13] and an in vitro embodiment of one such halogenase at [204]. As detailed in the rejection above, the substitution of one known halogenase (PrnA) for another (PltM) would have yielded predictable results, because both PrnA and PltM are disclosed to as alternative options for performing the same function
	
	Applicant further argues immobilization is not the focus of Steffens (Arguments Pg. 12, [3]) and a reusable system is not contemplated, because a buffer containing a reductant is utilized (Arguments Pg. 13, [1]-[3]). 
	Even though Steffens only mentions immobilization of enzymes in 3 paragraphs and also teaches an alternative fusion protein, Steffens does teach embodiments for enzyme immobilization. Applicant argues a buffer containing a reductant could destroy the enzymes such that they could not be reused; however, no evidence is provided to support this assertion. Steffens teaches enzyme immobilization and Bezerra teaches a benefit of immobilizing enzymes is reusability. There is a reasonable expectation of success in reusing the immobilized enzymes given the teachings of Steffens and Bezerra. 

Applicant argues GoldBio and Ismail are not able to address the deficiencies in Steffens (Arguments Pg. 14-15, Section 5). 
These arguments are moot, because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Steffens, Bezerra and GoldBio/Ismail. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631